Citation Nr: 1205529	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for the residuals of a laceration to the left side of the head.  

6.  Entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression.  

7.  Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  He had service in the Republic of Vietnam from November 13, 1968 to November 13, 1969.  He was assigned to a transportation unit in Vietnam, where his primary military occupational specialty was evenly divided between assignments as a light vehicle driver and heavy truck driver.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO.  

In November 2011, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the evidence is warranted with respect to the issue of entitlement to service connection for hypertension.  Therefore, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

In the current appeal, the Board recognizes that the Veteran has presented evidence of entitlement to service connection for multiple psychiatric disorders, depression and PTSD.  However, in July 2000, the RO specifically denied entitlement to service connection for PTSD.  

Where there is a final VA decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). In the context of requests to reopen claims of service connection, this accomplishes a balancing effect that preserves the finality of VA decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  See Clemons v. Shinseki, 23 Vet. App. 23 Vet. App. 1, 8 (2009).  

In light of the foregoing discussion, and as will be explained more fully below, the Board has characterized the current appeal with respect to the psychiatric issues as follows: 1) Whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and 2) entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression.  


FINDINGS OF FACT

1.  On November 2, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his claim of entitlement to service connection for the residuals of a laceration to the left side of the head.  

2.  On November 2, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his claim of entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus.

3.  In an unappealed rating decision, issued in July 2000, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

4.  Evidence associated with the record since the RO's July 2000 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  

5.  The Veteran's bilateral sensorineural hearing loss disability was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in anyway related thereto.

6.  The Veteran's tinnitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in anyway related thereto.

7.  The presence of PTSD has not been established.  

8.  Major depression was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service connection for the residuals of a laceration to the left side of the head, the criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).
2.  With respect to the issue of entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, the criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The RO's July2000 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

4.  The criteria have been met to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  A bilateral sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

6.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

7.  A psychiatric disorder, claimed as PTSD and major depression, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Laceration to the Left Side of the Head and Diabetes Mellitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his November 2011 video conference before the undersigned Veterans Law Judge, the Veteran requested that VA withdraw the issues of entitlement to service connection for the residuals of a laceration to the left side of the head and entitlement to an initial rating in excess of 20 percent for his service-connected diabetes mellitus.  Hence, with respect to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

The Hearing Loss Disability, Tinnitus, and the Psychiatric Disorder

VA's Duty to Notify and Assist

Unlike the issues which were dismissed above, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of the issues of entitlement to service connection for a hearing loss disability, tinnitus, and a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

As noted in the Introduction above, this is not the Veteran's first claim entitlement to service connection for a psychiatric disorder, claimed as PTSD.  That claim was initially denied by the RO in July 2000.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1103 (2000).  

In September 2006, the Veteran filed an application to reopen his claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  He also filed claims of entitlement to service connection for a hearing loss disability, tinnitus, and depression.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the applications. 

Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

With respect to his application to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD, VA informed the Veteran of the bases the July 2000 denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient at that time.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment and personnel records; the Veteran's unit histories from February and March 1969; records reflecting the Veteran's VA treatment from July 1990 to November 2008; and the transcript of his November 2011 video conference with the undersigned Veterans Law Judge.  

In June 2007 and March 2008, VA examined the Veteran to determine the nature and etiology of any hearing loss disability, tinnitus, and/or psychiatric disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2009); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, with respect to the issues of entitlement to service connection for a hearing loss disability, tinnitus, and a psychiatric disorder, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will consider those claims below. 

The Factual Background

The Veteran's service treatment records, as well as the reports of his service entrance examination and his service separation examination, are negative for any complaints or clinical findings of hearing loss disability, tinnitus, acoustic trauma, or a psychiatric disorder.  Indeed, during his April 1968 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, ear, nose, or throat trouble; running ears; a hearing loss; difficulty frequent trouble sleeping; depression or excessive worry; or nervous trouble of any sort.  Indeed, the examination revealed that his ears and eardrums and psychiatric processes were normal.  


During the Veteran's service entrance examination, audiometric testing revealed the following pure tone thresholds at the indicated frequencies:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
No Report (NR)
5

LEFT
5
5
10
NR
0

During the Veteran's May 1970 service separation examination, the Veteran responded in the negative, when asked if he then had, or had ever had, ear, nose, or throat trouble; running ears; a hearing loss; frequent trouble sleeping; depression or excessive worry; or nervous trouble of any sort.  As at the time of his entry into service, the examination revealed that his ears and eardrums and psychiatric processes were normal.  

During the Veteran's service separation examination, audiometric testing revealed the following pure tone thresholds at the indicated frequencies:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
NR
5

LEFT
0
0
5
NR
5

Speech reception testing was not performed at any time in service.  

The records reflecting the Veteran's VA treatment show that in July 1990, he was treated for an adjustment disorder with mixed emotions and depression.  He stated that he was depressed due to chronic pain and emotions associated with an ongoing divorce.  He described marital problems due to anger, which he attributed, in part, to unspecified experiences in the Republic of Vietnam.  He also reported a long history of episodic drinking, though not to the point of getting drunk.  

During VA psychiatric treatment in November 1991, the Veteran reported that due to his temper, he had lost his job.  He also reported difficulty with his girlfriend.  He had reportedly moved in with his parents, and his father had wanted to throw him out.  The impression was adjustment disorder with mixed emotions and PTSD.  

From March to September 1999, the Veteran continued to receive treatment for a psychiatric disorder.  In March 1999, the Veteran went to a VA medical facility complaining of anger and homicidal ideation toward a contractor who had bilked the Veteran out of money.  He also reported anger at people who cut him off in traffic, while he was performing his job as a truck driver.  Following two days of hospitalization, the diagnoses were adjustment disorder with mixed emotional features and PTSD.  Following VA outpatient treatment in May 1999, the diagnosis was rule out PTSD, and in September 1999, the diagnoses were PTSD and chronic, intermittent explosive disorder.  In August 1999, the Veteran also reported practices in Vietnam which, he contended, put the troops at risk, e.g., painting white stars on military vehicles, making vehicles shiny, wearing yellow patches, and going on ground sweeps without ammunition.  He associated such actions with a particular captain who was later killed by friendly fire.

In June 2007, the Veteran was examined by VA to determine the nature and etiology of any hearing loss disability and/tinnitus found to be present.  The Veteran stated that as a child, both of his eardrums had been lanced; however, he could not recall any chronic ear problems prior to service.  The Veteran did report a history of noise exposure in service from the sounds he experienced as a truck driver, as well as the sounds of weapons fire.  He also reported acoustic trauma in Vietnam from the noise of an exploding ammunition dump. He stated that his hearing acuity had declined since that time and that he had developed tinnitus.  He also reported a history of post-service noise exposure as a truck driver.  


During the VA examination, audiometric testing revealed the following pure tone thresholds at the indicated frequencies:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
60

LEFT
35
25
40
55
50

Speech reception testing revealed 92 percent speech recognition in the right ear and 96 percent speech recognition in the left ear.  

Following the VA examination, the diagnosis was a bilateral sensorineural hearing loss.  

In May and November 2007, the Veteran reported that his base in Vietnam, Long Binh, was attacked by enemy fire which blew up an ammunition dump.  In February 2008, a representative of the U. S. Army and Joint Services Records Research Center (JSRCC) stated that the Veteran's unit had been stationed at Long Binh.  The JSRCC representative also stated that there was no evidence showing that the Veteran was not present during the attacks.  Therefore, the JSRCC representative suggested that the evidence corroborated the Veteran's claimed stressor.

In March 2008, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  The Veteran stated that he was not then receiving any psychiatric treatment but reported a history of psychiatric treatment for depression in the mid-1970's at Mercy Hospital.  

The Veteran complained of fatigue, depression, easy irritability, interrupted sleep, and difficulty getting along with others.  He reported that in Vietnam, he had been a truck driver carrying food, supplies, and ammunition.  On examination, the Veteran appeared to be depressed.  The examiner found that the Veteran did not meet the criteria for PTSD; that is, there were no behavioral or social changes, reexperiencing of events, or heightened physical arousal due to service.  Following the examination and a review of the claims file, the Axis I diagnosis was major depression.

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as a sensory neural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

Hearing Loss and Tinnitus 

During his November 2011 video conference, the Veteran testified that his hearing loss disability and tinnitus are primarily the result of noise exposure while stationed in the Republic of Vietnam.  In particular, he recounted a time, when enemy fire hit an ammunition dump causing an enormous explosion.  He reported that his hearing acuity has not been the same since that time and that he has also experienced tinnitus.  Therefore, he maintained that service connection for a hearing loss disability and tinnitus is warranted.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, service connection for hearing loss disability and tinnitus is not warranted, and the appeal will be denied.

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he had noise exposure from the sound of an exploding ammunition dump in service and that he has had impaired hearing and tinnitus since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In addition to the law and regulations applicable to service connection claims generally, VA has a regulation specific to claims for entitlement to service connection for a hearing loss disability.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran's service medical records are negative for any complaints or clinical findings of a hearing loss disability and/or tinnitus.  Although the Veteran contends that he has had hearing loss and tinnitus since service, the preponderance of the evidence is against those contentions.  The clinical evidence shows that such disorders, including a sensorineural hearing loss disability, were first manifested during VA audiometric testing in June 2007.  That was more than 35 years after his separation from active duty, and there is not competent, objective evidence on file suggesting a relationship to service.  

Such a lengthy time frame between the time of the Veteran's separation from service and the initial manifestations of a hearing loss disability and tinnitus without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Veteran's contentions that he experienced continuous hearing loss and tinnitus since service.  While not dispositive, it is a factor for consideration, and in this case, it militates strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that the Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

In addition, the Board notes that after examining the Veteran and reviewing his medical history, the June 2007 VA examiner opined that it was less likely than not that either a hearing loss disability or tinnitus were related to service.  In so concluding, the VA examiner noted the remoteness of the Veteran's complaints from service, as well as a lengthy history of post-service occupational noise exposure as a truck driver.  Such evidence further tends to refute the Veteran's contentions that his current hearing loss disability and tinnitus are related to service.

Absent evidence of a chronic, identifiable hearing loss disability or tinnitus in service or competent evidence of a nexus between either of those disorders and service, the Veteran cannot meet the criteria for service connection for either disorder.  Indeed, the preponderance of the evidence is against his claims.  Therefore, service connection for a hearing loss disability and tinnitus is not warranted.  To that extent, the appeal is denied.


The Psychiatric Disorder

In July 2000, when the RO denied the Veteran's claim of service connection for PTSD, the evidence on file consisted of the Veteran's service treatment and personnel records and records reflecting his VA treatment from July 1990 to November 1999.  Such evidence was negative for any complaints or clinical findings of a psychiatric disorder in service or the presence of a traumatic incident associated with PTSD.  In 1990, the VA records suggested the presence of PTSD; however, there was no evidence showing that the Veteran participated in combat in Vietnam, nor was there evidence confirming the presence of a stressor.  Absent such evidence, the Veteran did not meet the criteria for entitlement to service connection for PTSD.  Accordingly, service connection for PTSD was denied; and as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's July 2000 includes the Veteran's report that his base in Vietnam was attacked and that many were killed.  That attack was confirmed by the JSRCC in February 2008.  Such evidence is new in the sense that it had not previously been before the VA.  It is also material in that it fills a deficit in the evidence which existed at the time of the prior denial.  That is, the additional evidence confirms the presence of the Veteran's reported stressor.  As such, the additional evidence is neither cumulative nor redundant of the evidence of record in September 2000.  Rather, it is new and material, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  Accordingly, the additional evidence is sufficient to reopen the claim; and the Board will proceed to evaluate the merits of the appeal.  

In evaluating the merits of the claim of entitlement to service connection for PTSD, the Board notes that the Veteran has also claimed entitlement to service connection for depression.  Both of those issues have been developed for appellate purpose and both require a de novo review of the record.  Therefore, the Board has characterized the issue as entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression.  

A review of the evidence is negative for any complaints of clinical findings of a psychiatric disorder of any kind in service.  Although the evidence shows that the Veteran currently experiences major depression, that disorder was not manifested until 1990 during treatment by VA.  Not only was that approximately 20 years after the Veteran's separation from service, there is no credible objective evidence of nexus between that disorder and service.  As above, normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. at 356; see also Maxson v. Gober, 230 F.3d at 1333; see also Forshey, 12 Vet. App. at 74

With respect to PTSD, the Board acknowledges that the Veteran now has a confirmed stressor.  However, the preponderance of the evidence is against a finding that the Veteran actually has PTSD.  When the presence of PTSD was first suggested in the 1990's, the diagnosis had not been established.  There were diagnoses of PTSD and rule out PTSD.  Even when the presence of PTSD was suggested, it was not linked to a confirmed stressor.  Rather, the Veteran's primary stressors were marital problems, the loss of a job, bankruptcy, and the need to move in with his parents.  He attributed his associated anger to something that happened in Vietnam, but did not specify what that was.  The only specific actions he cited from Vietnam were what he thought were incompetent actions by a superior officer.  

Once the stressor was confirmed in February 2008, the Veteran was examined by VA to determine the nature and etiology of any associated psychiatric disorder found to be present.  Following the examination, however, the examiner was unable to confirm the diagnosis of PTSD.  He found no evidence that the Veteran had experienced any behavioral or social changes, that he had reexperienced the stressful event, or that he had demonstrated a heightened physical arousal due to service.  As such, the Veteran did not meet the criteria for a diagnosis of PTSD which conformed to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV).  38 C.F.R. § 4.130 (2011).  Unlike the health care providers in the 1990's, the VA examiner examined the claims file and provided a clear rationale for his conclusion.  Therefore, the Board finds the VA examiner's opinion better informed and more full and complete than those of the health care providers in the 1990's.  As such, it is of greater probative weight in evaluating the Veteran's claim.  Therefore, the Board concludes that a diagnosis of PTSD has not been established.  

Absent the presence of PTSD, the Veteran does not meet the criteria for service connection that disorder.  Accordingly, service connection is not warranted, and the appeal is denied.

Additional Considerations

In arriving at this decision, the Board has considered the Veteran's October 2009 request for additional examinations for his hearing loss disability, tinnitus, PTSD, and depression.  VA examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes.  38 C.F.R. 3.326(a) (2011).  Reexaminations are requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. 3.327 (2011).  In this case, however, the medical evidence is adequate for rating purposes as the preponderance is against a finding that the Veteran has it is completely negative for any competent evidence suggesting a relationship between the veteran's hearing loss disability and tinnitus, and/or depression and service.  The preponderance of the evidence is also negative for the presence of PTSD.  Indeed, the only evidence of such a nexus between the Veteran's hearing loss disability, tinnitus, and/or depression comes from the Veteran, a finding he is not qualified to make.  While he may not agree with the examiners' conclusions, he has not cited any errors or abnormalities in the performance of any of the VA examinations on file, nor has he submitted any competent objective evidence refuting any of the VA examiners' findings or conclusions.  To request additional examinations under such circumstances would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support his claim.  VA's duty to assist the Veteran does not extend to fishing expeditions.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Accordingly, an additional examination will not be requested.

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, however, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

With respect to the issue of entitlement to service connection for the residuals of a laceration to the left side of the head, the appeal is dismissed.
With respect to the issue of entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, the appeal is dismissed.

Entitlement to service connection for a hearing loss disability is denied.  

Entitlement to service connection for tinnitus is denied.

New and material evidence having been submitted, the application to reopen the claim of entitlement service connection for PTSD is granted.

Entitlement to service connection for a psychiatric disability, claimed as depression and PTSD, is denied.


REMAND

During the Veteran's November 2011 video conference with the undersigned Veteran Law Judge, the Veteran raised contentions to the effect that service connection was warranted for hypertension.  In part, he contended that it was proximately due to or the result of his service-connected arteriosclerotic heart disease.  38 C.F.R. § 3.310 (2011).  In October 2010, the RO had granted service connection for that disorder and assigned a 60 percent disability rating, effective June 8, 2010.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2011).  In this regard, any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).

In October 2007, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The RO did not consider the possibility of service connection secondary to arteriosclerotic heart disease, as service connection had not then been established for that disorder.  However, since service connection is now in effect for arteriosclerotic heart disease, the Veteran's contentions regarding secondary service connection are relevant.  Indeed, that aspect of his contentions is inextricably intertwined with the overall issue of entitlement to service connection for hypertension.  As such, it must be considered and adjudicated by the RO prior to further Board consideration of that issue.  See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, that issue is REMANDED for the following action:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to service connection for hypertension.  Such notice must include, but is not limited to, the Veteran's claim that his hypertension is due to his service-connected arterisclerotic heart disease.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  When the actions in part 1 have been completed, schedule the Veteran for a cardiovascular examination to determine the nature and etiology of any hypertension found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If hypertension is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  

The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's hypertension is proximately due to or has been aggravated by his service-connected arteriosclerotic heart disease.  In this regard, the examiner must determine whether any increase in the severity of the hypertension is the result of a service-connected disease or injury and not due to the natural progress of the hypertension.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examination, the notice informing him of the date, time and place of the examination must be associated with the claims folder.  It should be indicated whether any notice that was sent was returned as undeliverable.

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for hypertension.  This must include, but is not limited to, consideration of whether the Veteran's hypertension is proximately due to or has been aggravated by his service-connected arteriosclerotic heart disease.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


